                                                                                                   12/28/2018
                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    ROANOKE DIVISION

VICTOR GONZALEZ,                                          )    CASE NO. 7:18CV00578
                                                          )
                  Petitioner,                             )
v.                                                        )    MEMORANDUM OPINION
                                                          )
UNITED STATES OF AMERICA,                                 )    By: Hon. Glen E. Conrad
                                                          )    Senior United States District Judge
                  Respondent.                             )

         Petitioner Victor Gonzalez, a federal inmate proceeding pro se, filed this action as a

petition for a writ of habeas corpus under 28 U.S.C. § 2241. Gonzalez asserts that on the ground

of double jeopardy, his convictions and sentences should be vacated, including the special

assessments totaling $150. Upon review of the record, the court concludes that Gonzalez’s

§ 2241 petition must be summarily dismissed.1

         The petition and court records online indicate that in 1996, in the United States District

Court for the District of New Jersey, Gonzalez was convicted of conspiracy to engage in a

pattern of racketeering activity and two related offenses. See United States v. Gonzalez, No.

1:96CR00114. On March 18, 1997, that court sentenced him to three concurrent terms of life in

prison and imposed a special assessment of $50 for each conviction. On appeal, the judgment

was affirmed. Gonzalez later filed in the trial court a motion to vacate, set aside, or correct the

sentence, pursuant to 28 U.S.C. § 2255, Gonzalez v. United States, No. 2:99CV01183. The

motion was denied as without merit on August 30, 2005, and Gonzalez’s appeal was

unsuccessful.2


         1
            See Rules 1(b) & 4, Rules Governing Section 2254 Cases (authorizing dismissal of habeas petition where
it plainly appears from face of petition that petitioner is not entitled to habeas relief).
         2
           Court records also indicate that Gonzalez filed another § 2255 motion in July of 2017 that is still pending
in the United States District Court for the District of New Jersey, No. 1:17CV05516.
       Gonzales filed his § 2241 petition in November of 2018 in the United States District

Court for the District of New Jersey. Because Gonzalez was confined at that time at the United

States Penitentiary in Lee County (“USP Lee”), Virginia, the District of New Jersey transferred

the petition to this court. See Rumsfeld v. Padilla, 542 U.S. 426, 434-35 (2004) (holding that

proper respondent to § 2241 petition is petitioner’s current custodian). Liberally construed,

Gonzalez’s allegations contend that: (1) his three terms of life in prison and the three special

assessments constitute double punishment for the same offenses, in violation of double jeopardy;

(2) a defect in the general verdict form used at trial subjected him to multiple convictions for the

same conduct; and (3) the multiple convictions and sentences, although having no practical effect

on the length of his confinement, have adverse consequences, nevertheless. Therefore, Gonzales

contends that he is “entitled to have his conviction on Counts 1, 2, and 3 vacated, including the

$150 special assessment imposed on the counts.” Pet. 7, ECF No. 1.

       Claims challenging the legality of federal convictions as imposed must normally be

raised on appeal or in a § 2255 motion in the sentencing court. In re Jones, 226 F.3d 328, 332

(4th Cir. 2000). Thus, a § 2241 petition raising such claims is barred unless it meets the stringent

standard mandated under the Jones decision. Id. at 333-34 (finding that challenge to federal

conviction is barred from review under § 2241 absent a showing that under post-conviction

change in law, petitioner’s offense conduct is no longer criminal). Gonzales offers no indication

that his offense conduct, conspiracy and racketeering activities, are no longer criminal in light of

post-conviction changes to the law. Thus, he fails to meet the In re Jones standard and cannot

challenge his convictions in a § 2241 petition.




                                                  2
